Title: Mon 6th.
From: Adams, John Quincy
To: 


       This morning my brother Charles look’d out of Pappa’s window and said he saw a flock of Wild fowl. A fine breeze from the South. About twelve o clock being in my Pappa’s room I heard a noise upon deck. I went out and was told by one of the Gentlemen that we saw a sail. I immediately went up to the Main cross trees and saw a brig. The Gentlemen conjecture that she is a cruizer and intends to come and reconnoitre us she having but Very little sail set. I o clock. I thought she was a brig but I hear she is a ship which has lost her Main mast. 2 o clock P M. She has got almost out of sight. 4 o clock. She has got Quite out of sight.
      